DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 05/19/2021
Claims 1, 8, 14, 19 and 20 have been amended, claims 2, 6, 7, 11, 13 and 18 have been cancelled and claim 21 has been added
Claims 1, 3-5, 8-10, 12, 14-17, 19 and 21 are presented for examination
This action is Final

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the steel balls as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8, 14-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epprecht (US 1,216,973) in view of Iwata (US 7,210,322) in view of Perillon (US 2014/0154476) in view of Fu (US 2016/0113439) in view of Hasegawa (US 6,092,520).
 
1, 5, 8, 19: Epprecht discloses a cooking utensil with non-stick capability, the cooking utensil comprising:

a cooking vessel 5; and

a handle (fig. 1) operatively connected to the cooking vessel for handling the cooking utensil;

wherein the cooking vessel includes an inner cooking surface 6 provided with a homogeneous passivation layer having depressions 7 substantially shaped like meteorite craters, said depressions being positioned, shaped and sized about the cooking surface of the cooking vessel for receiving therein a cooking liquid which forms a fluid film and cushions food being cooked by the cooking utensil, thereby providing the cooking utensil with both a physical anti-adherent effect, as well as surface passivation effect (pg. 1, col. 1, ll. 30-39; fig. 3).

Epprecht fails to disclose specific properties of the material. Iwata teaches wherein the shot-peening process involves impacting a blank of the cooking vessel with impact balls with a density ranging between about 100 particles/cm3 to about 350 particles/cm3, and at a velocity ranging between about 10 m/sec. to about 30 m/sec., providing an impact load ranging between about 0.65 PSI and about 2.5 PSI (col. 3, ll. 5-25, example 2  It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to determine peening conditions as taught by Iwata in the peening method of Epprecht in order to provide maximum dimple coverage in an optimized peening time with a selected shot size and shot velocity.
Epprecht fails to disclose a hardness for the material. Perillon teaches the cookware utensil according to claim 10, wherein an overall resulting hardness of the cooking vessel is between 

Epprecht fails to disclose a non-stick surface. Fu teaches wherein an outer non-stick coating is further applied to said homogeneous passivation layer in order to provide the cooking utensil with a dual non-stick capability resulting from both physical deformation of the inner cooking surface of the cooking vessel and from the non-stick coating thereof ([0029], [0031], [0048]). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the surface of Epprecht to include the non-stick of Fu in order to assist in the unwanted sticking of food items to the cooking utensils.

Epprecht fails to disclose a depth of the depressions. Hasegawa discloses a cookware utensil wherein the depressions have a substantially semi-spherical shape, with an average depth of about 0.1 mm to about 0.5 mm, and an average diameter ranging between about 1 mm to about 3 mm (col. 2, ll. 9-19);

wherein the cooking vessel includes a substrate made of a material selected from the group consisting of cast iron, aluminum, aluminum alloy, stainless steel-aluminum, stainless steel, copper, and composite material (col. 3, ll. 12-20). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the depression of Epprecht to include the depth of Hasegawa in order to assist in the collection of fats and liquids from the cooked item.

3: Epprecht-Iwata-Perillon-Fu-Hasegawa discloses a cookware utensil according to claim 1, wherein the depressions have a substantially semi-spherical shape, with an average depth of about 0.1 mm to about 0.5 mm, and an average diameter ranging between about 1 mm to about 3 mm (Hasegawa; col. 2, ll. 9-19).



14: Epprecht-Iwata-Perillon-Fu-Hasegawa discloses the claimed invention as applied to claim 1 but fails to disclose a non-stick surface. Fu teaches cookware utensil according to claim 12, wherein an outer non-stick coating is further applied to said homogeneous passivation layer in order to provide the cooking utensil with a dual non-stick capability resulting from both physical deformation of the inner cooking surface of the cooking vessel and from the non-stick coating thereof (Fu; [0029], [0031], [0048]). 

15, 16: Epprecht-Iwata-Perillon-Fu-Hasegawa discloses the cookware utensil according to claim 14, wherein the cooking vessel includes a sand-blasted surface underlining the outer non-stick coating for ensuring a better adhesion of the non-stick coating (Hasegawa; col. 2, ll. 20-28).

20: Epprecht-Iwata-Perillon-Fu-Hasegawa discloses the cookware utensil according to claim 14, wherein the cooking vessel includes a sand-blasted surface underlining the outer non-stick coating for ensuring a better adhesion of the non-stick coating (Hasegawa; col. 2, ll. 20-28);

wherein an outer non-stick coating is further applied to said homogeneous passivation layer in order to provide the cooking utensil with a dual non-stick capability resulting from both physical deformation of the inner cooking surface of the cooking vessel and from the non-stick coating thereof and is sintered on to the internal and external surfaces of the cooking vessel (Fu; [0029], [0031], [0048]). 


Claims 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epprecht (US 1,216,973) in view of Iwata (US 7,210,322) in view of Perillon (US 2014/0154476) in view of Fu (US 2016/0113439) in view of Hasegawa (US 6,092,520).

9: Epprecht-Iwata-Perillon-Fu-Hasegawa discloses the claimed invention as applied to claim 1 but fails to disclose a homogeneous passivation layer. Sheu teaches cookware utensil according to claim 8, wherein the steel balls are selected from the group consisting of stainless steel balls (abstract, [0058]). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the layers of Epprecht-Iwata-Perillon-Fu-Hasegawa to include the homogeneous material of Sheu in order to accommodate varying dimple sizes for avoiding scorching and sticking in the container of Epprecht.

10: Epprecht-Iwata-Perillon-Fu-Hasegawa disclose the cookware utensil according to claim 9, wherein the depressions are distributed substantially homogeneously and substantially densely across a treated surface of the blank forming a dimpled surface with concavely and convexed grooved sections (Hasegawa; col. 3, ll. 41-50).

12: Epprecht-Iwata-Perillon-Fu-Hasegawa discloses the cookware utensil according to claim 10, wherein the homogeneous passivation layer having depressions substantially shaped like meteorite craters is further provided on an outer surface of the cooking vessel (Hasegawa; fig. 1 and 2).








Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epprecht (US 1,216,973) in view of Iwata (US 7,210,322) in view of Perillon (US 2014/0154476) in view of Fu (US 2016/0113439) in view of Hasegawa (US 6,092,520) in view of Ulrich (EP 0960666).	

17: Epprecht-Iwata-Perillon-Fu-Hasegawa discloses the claimed invention as applied to claim 1 but fails to disclose a machined ring. Ullrich teaches the cookware utensil according to claim 16, wherein a bottom surface of the cooking vessel is provided with a machined ring [0019-0020]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the vessel of Epprecht-Iwata-Perillon-Fu-Hasegawa to include the machined ring of Ullrich in order to assist in maintaining the stability of the vessel.

Allowable Subject Matter
Claim 21 is allowed.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/RAVEN COLLINS/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735